Citation Nr: 1816145	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left patellofemoral syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for right patellofemoral syndrome.

3.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease (DDD) prior to March 29, 2010, and in excess of 40 percent from August 1, 2010.

4.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based on need for convalescence following lumbar spine surgery, beyond July 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1985, from October 1987 to August 1988, and from April 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part, continued a 20 percent disabling rating for lumbar spine DDD (previously coded as chronic lumbosacral strain with minimal arthritis) and awarded service connection for right and left patellofemoral syndrome each rated 10 percent disabling from July 2008.

This matter also comes before the Board on appeal from a June 2010 rating decision, wherein a temporary evaluation of 100 percent was assigned effective March 30, 2010, based on surgical or other treatment necessitating convalescence for the Veteran's lumbar spine.  A 20 percent evaluation was assigned from August 1, 2010. 

In July 2011, the RO increased the disability rating for lumbar spine DDD to 40 percent retroactive to August 1, 2010.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2011, the RO granted individual unemployability effective from August 26, 2010; the Veteran did not in response appeal that effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).

The September 2014 Board Remand previously characterized the issue pertaining to increased evaluation for the lumbar spine DDD as: entitlement to a disability rating in excess of 10 percent from September 10, 1994, to April 4, 2002, in excess of 20 percent from April 5, 2002, to March 29, 2010, in excess of 40 percent from August 1, 2010, to the present, to include an extension of a temporary 100 percent evaluation from March 30, 2010, to July 31, 2010.  A portion of this characterization was in error.  

In this regard, in pertinent part, in a January 1995 rating decision service connection was awarded for chronic lumbosacral strain with arthritis rated 10 percent disabling from September 10, 1994.  The Veteran did not appeal this decision and it became final.  38 C.F.R. §§ 20.302, 20.1103.  In February 2003, the RO increased the disability rating to 20 percent effective April 5, 2002.  The Veteran did not appeal this decision, or the June 2005 rating decision continuing the 20 percent rating, and they both became final.   Id.  The Veteran filed the instant claim for increase in July 2008.  As noted above, the RO continued the 20 percent rating in February 2009.  The Veteran appealed the continued 20 percent rating in April 2009 and perfected her appeal in December 2009, resulting in the instant appeal.  The Board has rephrased the issues on the title page to reflect the correct appeal periods and has separated the claim for an extension of a temporary total rating under 38 C.F.R. § 4.30, for the sake of clarity. 

In September 2014, the Board remanded the mattes to satisfy an outstanding hearing request.  The hearing was scheduled for September 2016.  Notice of the hearing was sent to the address of record and not returned as undeliverable.  The regularity of the mail is presumed.  The Veteran failed to appear and as such, there are no outstanding hearing requests of record.  38 C.F.R. § 20/704(d).

The issues of increased rating for bilateral patellofemoral syndrome and lumbar spine DDD (excluding the claim for an extension of temporary total rating under 38 C.F.R. § 4.30), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

As of August 1, 2010, the Veteran's lumbar spine disability has not been manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed on March 31, 2010.


CONCLUSION OF LAW

The criteria for an extension beyond July 31, 2010, of a temporary total rating based on a need for convalescence following lumbar spine surgery have not been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. § 4.30  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board notes that the request for new examination with regard to the claim for increased evaluation for the lumbar spine DDD has no bearing on the claim for extension of a temporary total rating as the development pertains to the current severity of her lumbar spine disability.  The extension request pertains to only a limited time period and records pertinent to this period of the appeal are already of record.  There is no prejudice to the Veteran in proceeding with adjudication of the extension request.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

Temporary Total Rating

The Veteran contends that an extension beyond July 31, 2010, of her temporary total rating for convalescence following lumbar spine surgery is warranted because she experienced continued lumbar spine pain that radiated into her hips, calves, and feet.  See October2010 letter.

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a) (2017).

Total ratings for convalescence may be extended for 1, 2, or 3 months beyond the initial 3 months for any of the three reasons set forth under 38 C.F.R. § 4.30 (a). Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made for reasons (2) or (3) under 38 C.F.R. § 4.30 (a). 38 C.F.R. § 4.30 (b) (2017).

In the present case, the objective medical evidence of record does not indicate the presence of severe postoperative residuals subsequent to July 31, 2010.  There is no medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  The Board notes that treatment records dated in April 2010, July 2010, and December 2010 show the incision was well healed.  Although the Veteran received medical treatment for pain beyond 
July 31, 2010, there is no evidence that the Veteran had required convalescence after July 31, 2010.  Indeed, an entry dated in December 2010 shows the Veteran underwent aqua therapy, physical therapy and cycle therapy.  She was encouraged to exercise and not confined to her house as she continued to attend appointments with VA. 

The Board is aware that on the day of VA examinations in December 2010 and January 2011 the Veteran was using a walker; however, this was not reflected in the VA outpatient treatment records.  For example, on January 13, 2011, (five days prior to the examination) the Veteran was doing exercises and ambulating without an assistive device.  Moreover, there is no indication in the medical record that weight-bearing was prohibited and thus, required the use of a walker.  Finally, the Board is aware the Veteran presented to the December 2010 VA examiner using a walker and the examiner indicated she was barely ambulatory and essentially homebound, but as noted above, the Veteran was routinely attending appointments at the VA and only three weeks later is noted to be doing exercises and ambulating without assistive devices.  Therefore, as the overall evidence shows that the Veteran did not require convalescence beyond July 31, 2010, for her lumbar spine surgery, an extension of a temporary total convalescent rating beyond that date, is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Extension of a temporary total rating under 38 C.F.R. § 4.30, based on need for convalescence following lumbar spine surgery, beyond July 31, 2010, is denied.



REMAND

The Board finds that additional development is needed before a final determination may be made on the issues of increased evaluations for lumbar spine DDD and bilateral patellofemoral syndrome. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The duty to assist also includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran last underwent VA examination to assess the severity of her lumbar spine DDD in September 2016 and her bilateral patellofemoral syndrome in May 2015.  While the Board is aware these are relatively contemporaneous, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 
38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met, which were not discussed in either the May 2015 or September 2016 VA examinations.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

The most recent outpatient treatment records associated with the virtual record are dated in December 2015.  The Board will also remand to obtain any outstanding records.  See 38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  The RO must secure any outstanding, relevant VA medical records, to include those dated from December 2015 to the present.  All attempts to secure this evidence must be documented in the electronic record by the RO and VA facilities must provide negative responses if no records are available.  

2.  After receipt of all additional treatment records, the Veteran must be afforded a VA examination to determine the severity of her service-connected lumbar spine DDD and bilateral patellofemoral syndrome.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must use the most recent Disability Benefits Questionnaire for musculoskeletal disabilities, which complies with the mandates in Correia. All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.  

(i) The examiner must determine the active range of motion of the Veteran's lumbar spine and bilateral knees, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine and knees.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and in the opposing undamaged joint, if applicable.  The examination report must confirm that all such testing has been made and reflect those testing results.  

(ii) The examiner must also perform active and passive repetitive range of motion testing of the lumbar spine and bilateral knees.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine and/or bilateral knee disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(iii) With regard to the lumbar spine, the examiner must also specifically state whether there is any intervertebral disc syndrome and if so, state the total duration of incapacitating episodes.  The examiner must also indicate whether there are any associated objective neurologic abnormalities, other than radiculopathy of the bilateral lower extremities, including but not limited to bowel or bladder impairment.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing these requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims in light of all evidence of record since the September 2012 supplemental statement of the case, including, but not limited to, the May 2015 and September 2016 VA examination reports and VA outpatient treatment records dated between December 2011 and December 2015.  

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


